DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 02/04/2020 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 02/04/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being anticipated by US 2016/0043425 to Anderson (Anderson).
Regarding claim 1, Anderson discloses a method for operating an electrically rechargeable redox flow battery (claim 15), the method comprising  using a redox flow battery having a first chamber and a second chamber separated by a membrane (Claim 7, Fig. 1)  wherein the first chamber (150) comprises a cathode  and the second chamber comprises an anode (160) conducting a first electrolyte catholyte into the first chamber  and conducting a second electrolyte as anolyte into the second chamber 2SO4 (para 17, 39, 43) is used as supporting electrolyte and as such acts as a pH-stabilizing buffer). 
Regarding claim 2, Anderson discloses a polyoxometalate (Title, Abstract).  
Regarding claim 10, Anderson discloses an electrically rechargeable redox flow battery (claim 15), the redox flow battery having a first chamber and a second chamber separated by a membrane (Claim 7, Fig. 1)  wherein the first chamber (150) comprises a cathode  and the second chamber comprises an anode (160) conducting a first electrolyte catholyte into the first chamber  and conducting a second electrolyte as anolyte into the second chamber (para 22, 23, Fig. 1) wherein the first electrolyte comprises a first reduction-oxidation pair and the second electrolyte comprises a second reduction-oxidation pair (since instant claim 1 does not  expressly states that first and second reduction-oxidation pair are different). Regarding the limitation    “at least one of the first electrolyte and the second electrolyte comprises a pH-stabilizing buffer for chemically stabilizing the reduction-oxidation pair and - charging or discharging the redox flow battery” Anderson discloses that 0.5 M H2SO4 
Regarding claim 11, Anderson discloses a first pump170 and a second pump 175 (Fig. 1).
Regarding claim 12, Anderson discloses   a first reservoir tank (155) and a second reservoir tank 165 (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5   are  rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over US 2016/0043425 to Anderson
Regarding claim 3, Anderson discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Anderson teaches that supporting electrolyte is 0.5 M H2SO4 (para 17, 39, 43) which is acted as the buffer. It 
Alternatively, Anderson teaches that polyoxometalates are stable in wide range pH values (para 45) and form stable electrolytes in the pH range from 1 to 6 (re claims 4, 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize pH range to produce chemically and electrochemically active the reduction oxidation pairs., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
 Claims 4, 5, (alternatively) and 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0043425 to Anderson.
Anderson teaches that polyoxometalates are stable in wide range pH values (para 45) and form stable electrolytes in the pH range from 1 to 6 (re claims 4, 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize pH range to produce chemically and electrochemically active the reduction oxidation pairs., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 6, Anderson discloses the invention as discussed above as applied to claim 3 and incorporated therein. Anderson does not expressly disclose wherein the pH buffer range is from 8 to 12.  However. Anderson teaches Anderson teaches that polyoxometalates are stable in wide range pH values (para 45). Moreover In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was made to optimize the pH buffer range in order to improve energy storage characteristics of the flow battery.
Regarding claims 7-9, Anderson discloses the invention as discussed above as applied to claim 3 and incorporated therein. Anderson does not expressly disclose specific buffer compositions as claimed in the instant claims 7-9. However, one skilled in the art would easy find suitable buffer depending on desired pH values disclosed by Anderson. Such buffer compositions can be find in numerous textbooks (see for example Gordon, Arnold J.; Ford, Richard A. “Chemist's Companion - A Handbook of Practical Data, Techniques, and References”, John Wiley & Sons, 1972, p.72-79).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727